UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December 2013 (Commission File No.001-32305) CORPBANCA (Translation of registrant’s name into English) Rosario Norte 660 Las Condes Santiago, Chile (Address of registrant’s principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form20-F or Form40-F. Form20-F x Form40-F o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101 (b)(1): Yes o No x Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101 (b)(7): Yes o No x Indicate by check mark whether the registrant by furnishing the information contained in this Formis also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes o No x On December 19, 2013, CorpBanca announced a material event notice to the Chilean Superintendency of Securities and Insurances which is attached hereto as Exhibit 99.1 and is incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. CORPBANCA (Registrant) By: /s/ Eugenio Gigogne Name: Eugenio Gigogne Title: Chief Financial Officer Date: December 19, 2013 EXHIBIT INDEX Exhibit Description Material Event dated December 19, 2013. Exhibit 99.1 Santiago, December 19, 2013 GG0177/2013 Mr. Fernando Coloma Correa Superintendent Superintendency of Securities and Insurances 1449 Libertador Bernardo O’Higgins Ave. PRESENT Dear Sir: Pursuant to Articles 9 and 10 of the Chilean Capital Markets Law (Ley 18,045 de Mercado de Valores), to the General Character Norm number 30 and to Chapter 18-10 of the Updated Compilation of Norms, duly authorized by the Board of Directors of Corpbanca, I hereby reports you the following: · Pursuant to a material event report dated December 12, 2013, CorpBanca informed that it has received offers for a potential merger of its Chilean and international businesses from prestigious and well known banks. · In light of the information published today in several specialized media, CorpBanca hereby confirms that it continues to analyzing transaction offers with the assistance of international investment banks to determine an appropriate counterparty and a transaction structure. Additionally, CorpBanca confirms that it has not entered into any binding agreement, preliminary or definitive, with any third party concerning a potential transaction (other than confidentiality agreements). CorpBanca will keep your Superintendency, the banks regulator and the market duly informed of any relevant event in this regard. Sincerely, /s/ Cristián Canales Palacios Cristián Canales Palacios Chief Executive Officer (s)
